DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on October 29, 2020. Claim(s) 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34-36 are pending. Claim(s) 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to a compound of formula I and election of species of:
	
    PNG
    media_image1.png
    234
    287
    media_image1.png
    Greyscale

, without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 are examined herein insofar as they read on the elected 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


 	      Claims 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,246,436. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to compounds of formula I and pharmaceutical compositions thereof. The patented claims are drawn to a specific compound that is embraced by Formula I of the instant invention. Claims 1-4 of the patented claims are drawn to said compound and the compositions thereof. Claims 5-14 are drawn to methods of treatment thereof. While the instant claims are product claims, they must have utility as they are intended to result in utility patents. In order to understand the utility of the compounds, Examiner went to the specification for guidance. Since the scope of the composition of the instant invention encompasses the composition of said patent and their utilities are the same, then the instant application is obvious over said patent.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 	Claims 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound of formula I:

    PNG
    media_image2.png
    284
    255
    media_image2.png
    Greyscale

, wherein Z is O; R35 and 36 are as recited in claim 1; R37 is –O-(CH2)q-R38; R41 is absent; R34 is:
    PNG
    media_image3.png
    163
    126
    media_image3.png
    Greyscale
, does not reasonably provide enablement of all compounds embraced by claim 1 and dependent claims thereon. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass a multitude of compounds as encompassed by Formula I.  Owing to the broad scope of Formula I, millions of compounds are covered. Thus, the claims are extremely broad.

The nature of the invention
The nature of the invention is drawn to compounds possessing a 6-membered aza heterocyclic ring based on which a great deal of variation may transpire.

The level of predictability in the art
Predicting the formation of the claimed compounds is complex and difficult. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   

The amount of direction provided by the inventor and the existence of working examples.
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of all possible compounds embraced as claimed.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the Applicant's claim to possession of all possible compounds embraced by the broad claim language. Applicant discloses a number of compounds in Figure 1.

The level of one of ordinary skill.
	The level of skill is that of one with a doctoral understanding. Applicant’s disclosure is not convincing as to make the production and use of pharmaceutical 

The quantity of experimentation.
	A great deal of experimentation is required. The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of preparing the entire scope of the claims.
 	Genentech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the sheer magnitude of compounds embraced as discussed above.
 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 8, 10, 11, 16, 22, 25, and 34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Homan (Molecular Pharmacology, 2013) of record.
Homan discloses a structural and functional analysis of G protein-coupled receptor kinase inhibition by paroxetine and a rationally designed compound, CCG-205584 (page 238, Figure 1) and pharmaceutical compositions thereof (page 239, column 1, 1st full paragraph):

    PNG
    media_image4.png
    163
    246
    media_image4.png
    Greyscale
.
 	Compound CCG-206584 is a compound of Formula I as claimed in the instant claim 1 and pharmaceutical compositions thereof (instant claim 34), or Formula V as claimed in the instant claim 2, wherein Z is O (instant claim 8); R41 absent (instant claim 10); one of R36 or R37 is hydrogen and the other is F (instant claim 11); q is 0 (instant claim 16); R61 is H (instant claim 25); R35 is H and R34 is:

    PNG
    media_image5.png
    222
    325
    media_image5.png
    Greyscale

wherein Xa is C; R39 is H; R40 is H; and R42 is H (instant claim 22).  
	Therefore based on the foregoing reasons, the instant claims are deemed anticipated over the cited art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 2-6, 17, 18, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Homan (Molecular Pharmacology, 2013) of record as applied to claims 1, 8, 10, 11, 16, 22, 25, and 34 in the 102(a)(1) rejection above.
	
 	Homan is discussed above.
 	Based on the structure of CCG-206584 above, the substituents of the piperidine ring, Applicant’s notation R35 and R61, are both H. The instant claims require one of them to be a methyl. 

 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the hydrogen of the prior art compound taught by Homan with a methyl group at R35 and R61 to arrive at the compounds of instant claims.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex Parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A 1960).  
Similarly, the compound as taught by Homan would render specific compounds B0688, B689, and B0690, as recited in claim 31, obvious based on the rationale above.  
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-6, 8, 10, 11, 16-18, 22, 25, 26, 31, 33, and 34 are not allowed.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627